DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment filed on 07/20/2022.
Claim 1 is amended.  Claims 1-20 are presented for examination, with claims 1 and 11 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heman et al., US 2010/0235335 (hereinafter Heman), and further in view of Serban et al., US 2013/0198237 (hereinafter Serban).

Regarding claim 1, Heman discloses, A method comprising: 
storing query log data comprising a plurality of entries, each entry (1) corresponding to a query in a plurality of queries that were executed against a database and (2) indicating a tuple comprising a set of hierarchy levels (e.g.  a stable data table comprises database tuples (interpreted as plurality of entries) within a column-store organized database structure.  Tuples are stored in a sort order is the columnar equivalent of index-organized tables (clustered indices) often used in row-stores (interpreted as set of hierarchy levels).  Data read/write operation generally involves an SQL defined scan query of one or more tables to retrieve corresponding tuples, Heman: [0016], [0040]-[0041], Figs. 3-4) corresponding to a set of dimensions; 
identifying a plurality of tuples indicated in the query log data (e.g. Data read/write operation generally involves an SQL defined scan query of one or more tables to retrieve corresponding tuples, Heman: [0016], [0040]-[0041], Figs. 3-4); 
for each tuple in the plurality of tuples: 
identifying a set of entries that indicate said each tuple and associating the set of entries with said each tuple (e.g. on receipt of an update request, Stable ID (SID) and Row ID (RID) of a tuple corresponding update position are identifying, Heman: [0046] and [0050]); 
generating aggregated performance data for said each tuple based on performance data associated with each entry in the set of entries that is associated with said each tuple (e.g. tuples that corresponding to update requested are progressively read, merged and stored to the stable table, Heman: [0056]-[0057] and Fig. 7); 
wherein the method is performed by one or more computing devices (e.g. a system in Fig. 1 of Heman includes computing devices 12, 18, 20, 22 and 24).
Heman does not directly or explicitly disclose:
based on the aggregated performance data, determining at least one of: 
whether to create a first auto-cache table associated with said each tuple, or 
whether to delete a second auto-cache table associated with said each tuple; 
wherein an auto-cache table is created by aggregating data from one or more underlying fact tables used by a view for which the auto-cache table is created.
	Serban teaches:
based on the aggregated performance data, determining at least one of: 
whether to create an auto-cache table associated with said each tuple (e.g. in FIG. 2, data records in the relational database 108 can include properties corresponding to data records in the hierarchical data structure 110.  Each of the rows 204a-c, as tuples, respectively corresponds to one of the child nodes 210a-c, as auto-cache tables. Each of the columns 206a-c respectively corresponds to a property of the child notes 210a-c, Serban: [0043] and Fig. 2), or 
whether to delete an auto-cache table associated with said each tuple (e.g. A transformed function call that is a command to delete one or more objects can be applied to one or more nodes of the hierarchical data structure by delete the one or more nodes corresponding to the objects, Serban: [0067]); 
wherein an auto-cache table is created by aggregating data from one or more underlying fact tables used by a view for which the auto-cache table is created (e.g. in FIG. 2, data records in the relational database 108 can include properties corresponding to data records in the hierarchical data structure 110. The table 202a, having multiple rows describing car objects, corresponds to the node 208, having multiple child nodes describing car objects. Each of the rows 204a-c respectively corresponds to one of the child nodes 210a-c, Serban: [0043] and Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Column-store database architecture utilizing positional delta tree update system and methods as disclosed by Heman to include system and method for transforming function calls for interaction with hierarchical data structure as taught by Serban to provide advantages over a relational database.

Regarding claim 2, Heman further discloses: 
generating a ranking of the plurality of tuples based on the aggregated performance data; wherein said determining is performed based on the ranking (e.g. the table is populated with tuples with sort key, Heman: [0058]-[0100] and Figs. 8-10).

Regarding claim 3, Heman and Serban in combination further discloses: 
determining a number of queries that are associated with a particular tuple of the plurality of tuples (e.g. Data read/write operation generally involves an SQL defined scan query of one or more tables to retrieve corresponding tuples, Heman: [0016], [0040]-[0041], Figs. 3-4); 
based at least on the aggregated performance data for the particular tuple and the number of queries tuple (e.g. tuples that corresponding to update requested are progressively read, merged and stored to the stable table, Heman: [0056]-[0057] and Fig. 7), 
determining whether to create an auto-cache table for the particular tuple (e.g. hierarchical data structure can be created based upon request, pushed data, or otherwise provides data items for use by other applications, Serban: [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Column-store database architecture utilizing positional delta tree update system and methods as disclosed by Heman to include system and method for transforming function calls for interaction with hierarchical data structure as taught by Serban to provide advantages over a relational database.

Regarding claim 10, Serban further teaches , wherein a first tuple of the plurality of tuples indicates a first number of hierarchy levels and a second tuple of the plurality tuples indicates a second number of hierarchy levels that is different than the first number of hierarchy levels (e.g. in FIG. 2, data records in the relational database 108 can include properties corresponding to data records in the hierarchical data structure 110.  Each of the rows 204a-c, as tuples, respectively corresponds to one of the child nodes 210a-c, as auto-cache tables. Each of the columns 206a-c respectively corresponds to a property of the child notes 210a-c, Serban: [0043] and Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Column-store database architecture utilizing positional delta tree update system and methods as disclosed by Heman to include system and method for transforming function calls for interaction with hierarchical data structure as taught by Serban to provide advantages over a relational database.

Claims 11-13 and 20 recite, One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, performing steps are similar to subject matters of claims 1-3 and 10.  Therefore, claims 11-13 and 20 have been rejected by the same reasons as indicated in claims 1-13 and 20.


Claim 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heman  in view of Serban, and further in view of Plattner et al., US 2014/0310232 (hereinafter Plattner).

Regarding claim 4, Heman in view of Serban further discloses, wherein:
a particular tuple of the plurality of tuples is associated with a particular auto-cache table; the aggregated performance data for the particular tuple indicates a number of queries associated with the particular tuple (e.g. Data read/write operation generally involves an SQL defined scan query of one or more tables to retrieve corresponding tuples, Heman: [0016], [0040]-[0041], Figs. 3-4); 
Heman in view of Serban does not directly or explicitly disclose:
Plattner teaches:
the method further comprising: 
performing a comparison between the number of queries and a particular threshold number (e.g. According to this embodiment, the cache controller is configured for: comparing the cached record validity store with the (current) record validity store in order to determine all records in the main store that have been invalidated, Plattner: [0058]); 
based on the comparison, determining whether to delete the particular auto-cache table (e.g. For deletes, it is checked if the deleted tuple is a min or max tuple, Plattner: [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Column-store database architecture utilizing positional delta tree update system and methods as disclosed by Heman in view of Serban to include system and method for aggregate query-caching in databased architectures with a differential buffer and a main store as taught by Plattner to provide a new strategy for maintaining cached aggregates into the world of in-memory database systems.

Heman in view of Serban does not directly or explicitly disclose claim 5. 
Regarding claim 5, Plattner further teaches:
for each tuple of the plurality of tuples: 
determining whether an auto-cache table for said each tuple exists (e.g. When a client tries to query the database, the cache controller hashes the query, it then looks up the CMT  to check: a) if a cache entry for the actual query is already existing (b) if it exists, if it is still valid, Plattner: [0187]-[0189]); 
if an auto-cache table exists for said each tuple, then: 
determining a difference between (1) a current aggregated performance associated with the auto-cache table and (ii) a previous aggregated performance associated with said each tuple (e.g. the cache controller is further configured for: comparing the cached record validity store with the (current) record validity store in order to determine all records in the main store that have been invalidated after the creation of the cached query, Plattner: [0058]), and 
based on the difference, determining whether to delete the auto-cache table (e.g. For deletes, it is checked if the deleted tuple is a min or max tuple, Plattner: [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Column-store database architecture utilizing positional delta tree update system and methods as disclosed by Heman in view of Serban to include system and method for aggregate query-caching in databased architectures with a differential buffer and a main store as taught by Plattner to provide a new strategy for maintaining cached aggregates into the world of in-memory database systems.

Heman in view of Serban does not directly or explicitly disclose claim 6. 
Regarding claim 6, Plattner further teaches: 
for each tuple of the plurality of tuples:
determining whether an auto-cache table for said each tuple exists (e.g. When a client tries to query the database, the cache controller hashes the query, it then looks up the CMT  to check: a) if a cache entry for the actual query is already existing (b) if it exists, if it is still valid, Plattner: [0187]-[0189]);
if an auto-cache table does not exist for said each tuple, then determining whether there exists an auto-cache table associated with a tuple that supersedes said each tuple (e.g. If the cache controller does not find an existing cache entry for the corresponding SQL query, it conveys the query without any changes to the underlying database, Plattner: [0190]);
generating an auto-cache table for said each tuple if there does not exist an auto- cache table associated with a tuple that supersedes said each tuple (e.g. The cache will then return the result to the initial client and create a valid cache entry for the SQL query. When the cache controller creates such a new table as a cache entry, it inserts a new tuple into the CMT in order to keep a reference to the actual cache entry, Plattner: [0190]-[0191]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Column-store database architecture utilizing positional delta tree update system and methods as disclosed by Heman  in view of Serban to include system and method for aggregate query-caching in databased architectures with a differential buffer and a main store as taught by Plattner to provide a new strategy for maintaining cached aggregates into the world of in-memory database systems.


Claims 14-16 recite, One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, performing steps are similar to subject matters of claims 4-6.  Therefore, claims 14-16 have been rejected by the same reasons as indicated in claims 4-6.


Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered .  New ground of rejection is provided below in view of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/12/2022

/ALLEN S LIN/Examiner, Art Unit 2153